Citation Nr: 1706251	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  06-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1975 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for entitlement to a compensable disability rating for right ear hearing loss and entitlement to service connection for left ear hearing loss.  

In a June 2015 decision, the Board granted the Veteran's claim for entitlement to service connection for left ear hearing loss. In a subsequent January 2016 rating decision, the RO merged the Veteran's right and left ear hearing loss disabilities and awarded a noncompensable rating for bilateral hearing loss. As such, the issue of entitlement to a compensable disability rating for bilateral hearing loss has been returned to the Board for further consideration. 

In June 2016, the Board additionally remanded the issues of entitlement to an increased rating in excess of 20 percent for a low back disorder, diagnosed as chronic lumbosacral strain/sprain, and entitlement to an increased rating in excess of 10 percent for cervical spine disorder, diagnosed as degenerative disc disease, cervical spine. At that time, the RO was instructed to issue a Statement of the Case (SOC) with regard to these claims, and to return the claims to the Board if the Veteran perfected an appeal. As the Veteran has not perfected an appeal as to either issue, these claims are not currently before the Board for further consideration. 38 C.F.R. § 20.202 (2016).

The issue of entitlement to an effective date earlier than November 19, 2004, for the award of a 10 percent disability rating for a cervical spine disorder, was raised by the Veteran in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's bilateral hearing loss was manifested by no worse than level II hearing impairment in the left ear and level II hearing impairment in the right ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).
Here, VA has satisfied its duty to notify the Veteran. In a January 2005 letter, the Veteran was notified of the information and evidence that VA would seek to provide, and of the information and evidence that he was expected to provide. Although this letter did not notify the Veteran of the information necessary to substantiate his claim, such clarification was provided to the Veteran in several subsequent VCAA notices. Further, the Veteran was provided with notice of the relevant regulations in a February 2006 SOC and in several Supplemental Statements of the Case (SSOC). Additionally, the Veteran's representative has submitted several statements on the Veteran's behalf that clearly demonstrate a clear understanding of the evidence necessary to substantiate the claim. Accordingly, the Board finds that VA's duty to notify has been met in this case. 

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records and VA and private treatment records, and the Veteran has not identified additional records to be obtained. Further, the Veteran has undergone several relevant VA examinations throughout the course of this appeal. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

This claim was most recently remanded by the Board in June 2016. At that time and in pertinent part, the RO was instructed to obtain the Veteran's VA treatment records pertaining to hearing loss from the Fayetteville VA medical center, spanning December 2012 to the present. Thereafter, the RO was to readjudicate the matter on appeal and issue an SSOC if the claim remained denied.  
 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, VA treatment records through June 2016 have been associated with the claims file, and an SSOC was issued in July 2016. 

Accordingly, the Board finds that there has been substantial compliance with its June 2016 remand directives, and the Board will now review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Board now turns to the Veteran's claim for a compensable disability rating for bilateral hearing loss. 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to hearing loss disabilities, evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test. 

In 38 C.F.R. § 4.85 (2016), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns of Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2016), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 

Further, the provisions of 38 C.F.R. § 4.86 (2016) address exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2016). Each ear will be evaluated separately. Further, when the puretone threshold is 30 decibels or less at 1,000 Hz and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(b) (2016). That numeral will then be elevated to the next higher Roman numeral. Id.  

As such, the Board will analyze the evidence of record against the above diagnostic criteria to determine whether a compensable disability rating is warranted for the Veteran's bilateral hearing loss. In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

To that end, the Veteran participated in a VA audiological consultation in December 2004. At that time, the Veteran's audiometric results were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
75
75
LEFT
10
10
5
25
70

Pure tone threshold averages were 27.5 dB for the left ear and 41.25 dB for the right ear. Further, the Veteran registered a speech recognition score of 84 for the left ear and 88 for the right ear. As such, the Veteran's bilateral hearing loss is properly rated under Table VI. See 38 C.F.R. § 4.85(c) (2016). In doing so, the Veteran's hearing impairment levels correspond to Level II in the left ear and Level II in the right ear. Intersecting Levels II and II under Table VII result in a noncompensable disability rating. 

The Veteran underwent subsequent VA audiological examination in February 2005. At that time, the Veteran's audiometric results were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
75
70
LEFT
15
10
10
30
70

Pure tone threshold averages were 30 dB for the left ear and 41 dB for the right ear.  Further, the Veteran registered a speech recognition score of 90 for the left ear and 86 for the right ear. As such, the Veteran's bilateral hearing loss is properly rated under Table VI. See 38 C.F.R. § 4.85(c) (2016). In doing so, the Veteran's hearing impairment levels correspond to Level II in the left ear and Level II in the right ear. Intersecting Levels II and II under Table VII result in a noncompensable disability rating. 

The Veteran underwent additional VA audiological examination in September 2008. At that time, the Veteran's audiometric results were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
70
75
LEFT
10
10
15
30
65

Pure tone threshold averages were 30 dB for the left ear and 41.25 dB for the right ear. Further, the Veteran registered a speech recognition score of 94 for both ears. As such, the Veteran's bilateral hearing loss is properly rated under Table VI. See 38 C.F.R. § 4.85(c) (2016). In doing so, the Veteran's hearing impairment levels correspond to Level I in the left ear and Level I in the right ear. Intersecting Levels I and I under Table VII result in a noncompensable disability rating. 

The Veteran next underwent VA audiological examination in June 2012. At that time, the Veteran's audiometric results were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
75
80
LEFT
10
15
15
35
70

Pure tone threshold averages were 48 dB for the left ear and 34 dB for the right ear. Further, the Veteran registered a speech recognition score of 94 for both ears. As such, the Veteran's bilateral hearing loss is properly rated under Table VI. See 38 C.F.R. § 4.85(c) (2016). In doing so, the Veteran's hearing impairment levels correspond to Level I in the left ear and Level I in the right ear. Intersecting Levels I and I under Table VII result in a noncompensable disability rating. 

The Veteran most recently underwent VA audiological examination in October 2015. At that time, the Veteran's audiometric results were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
75
75
LEFT
20
20
20
35
75

Pure tone threshold averages were 49 dB for the left ear and 38 dB for the right ear. Further, the Veteran registered a speech recognition score of 98 for the left ear and 96 for the right ear. As such, the Veteran's bilateral hearing loss is properly rated under Table VI. See 38 C.F.R. § 4.85(c) (2016). In doing so, the Veteran's hearing impairment levels correspond to Level I in the left ear and Level I in the right ear. Intersecting Levels II and II under Table VII result in a noncompensable disability rating. 

Upon consideration of the above findings, the Veteran does not qualify for a compensable disability rating at any time during the rating period on appeal. 

The Board notes that this finding does not signify the absence of a disability associated with the Veteran's hearing loss. The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). In this case, the mechanical application does not yield a compensable disability rating for the Veteran's level of hearing loss at any time during the appeals period. 

In making this determination, the Board acknowledges that the Veteran has undergone significant audiological testing during the rating period on appeal, particularly as it relates to the procurement of a hearing aid. However, accompanying treatment notes commonly failed to include a complete set of testing results, such that these records do not assist VA in determining the Veteran's entitlement to an increased disability rating per the diagnostic criteria. As such, these medical reports were reviewed by the Board, but have not been included in the evidence review above.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 0 percent for his service-connected bilateral hearing loss.  In September 2008 he reported that his hearing loss affected his occupational functioning and daily activities due to difficulty with communication and understanding conversation around background noise and arguments.  Most recently in October 2015 he again noted that his hearing loss impacted his ordinary conditions of daily life and ability to work because he could not communicate effectively.  While the Board is sympathetic to the Veteran's complaints, the Board finds that entitlement to an increased evaluation has not been demonstrated in the present case. It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level, and the Veteran has not demonstrated such a significant functional loss as to justify an increased rating at this time. While he has described difficulty communicating, a 0 percent evaluation under the rating criteria contemplates some degree of impaired hearing. Accordingly, the Board finds that entitlement to a compensable disability rating for bilateral hearing loss is not warranted at this time. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to a compensable evaluation for bilateral hearing loss must be denied.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his bilateral hearing loss. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Id. at 115. If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2016). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The evidence of record establishes that the Veteran's disability causes hearing impairment, particularly when conversing with large groups of people, and has required the use of hearing aids at certain times. However, the dB loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. The establishment of service connection for hearing loss, along with the assignment of ranges under Tables VI and VIA, fully recognize that the Veteran experiences some degree of hearing loss and impaired communication. Therefore, the Veteran's difficulty with hearing impairment is a factor properly contemplated in the regulations and rating criteria as defined. Accordingly, the Board finds that the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.130, Diagnostic Code 6100 (2016).

Further, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance, where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson  v. McDonald, 762 F.3d 1362 (2014). In making this determination, the Board shall consider whether the collective impact of multiple disabilities results in a level of impairment not contemplated by the schedular evaluation. Id. Currently, the Veteran is service-connected for a lower back disability; tinnitus; a cervical spine disability; and bilateral hearing loss.

In examining the evidence of record and applying the benefit of the doubt in this case, the Board finds that the collective impact of the Veteran's service-connected disabilities does not present such an exceptional disability picture as to warrant referral at this time. Instead, the Veteran's most recent August and October 2015 VA examiners asserted that the Veteran experienced some functional limitations as a result of his disabilities, to include limited standing and walking potential and difficulty communicating effectively. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). As such, the evidence of record indicates that the Veteran experiences only moderate functional limitations as a result of his collective disabilities, in the form of reduced mobility and capacity to communicate. Accordingly, the Board does not find that the combined impact of the Veteran's service-connected disabilities presents such an exceptional disability picture as to justify referral at this time. 


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.





REMAND

The Veteran is additionally seeking entitlement to a TDIU. Although the Board sincerely regrets the additional delay this may cause, further development is needed prior to adjudication of this claim. 

To that end, the Board first notes that the Veteran has undergone several VA examinations to date, most recently in August and October 2015. Although these VA examiners reported that the Veteran experienced functional limitations due to his service-connected disabilities, no VA examiner has assessed the combined impact of the Veteran's service-connected disabilities on his ability to maintain substantial employment. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). As such, a remand is now warranted to allow for such a comprehensive opinion to be obtained.

Further, in January and March 2016 statements, the Veteran provided the following details of his employment: previous employment as an off-the-record driver with an unidentified employer; previous employment as a stocker and cashier with an unidentified employer; previous employment with Walmart; and current income totaling approximately $16,000 in the past year. However, VA did not request any additional information on the Veteran's employment history, nor was the Veteran asked to complete VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to date. However, the Board finds that information regarding the Veteran's employment history is critically important to the adjudication of his TDIU claim, such that additional efforts must be made to clarify the nature of the Veteran's past and current employment and to solicit information from his previous employers regarding the termination of the Veteran's employment. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).




Accordingly, the case is REMANDED for the following action:

1. Obtain additional employment details from the Veteran, to include the identity of his prior employers and the source of his current income. Additionally request that the Veteran complete a VA Form 21-4192 for each identified employer.

2. Thereafter, send VA Form 21-4192 to the Veteran's prior employers, as identified in January and March 2016 statements. All efforts to obtain such records must be documented in the electronic claims file. If a negative response is received from the employer, document such in the electronic claims file and provide the Veteran with appropriate notice.

3. Schedule the Veteran for a new VA examination to assess the nature and severity of his current service-connected disabilities. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

The examiner must then address the combined functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation. When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities. However, the examiner must account for the full realm of relevant evidence. 

4. Thereafter, readjudicate the Veteran's TDIU claim. If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


